—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated April 13, 1990, made after a statutory fair hearing, which affirmed a determination of the local agency denying the petitioner’s request for a rent subsidy.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
*614Contrary to the petitioner’s contention, we find substantial evidence in the record to support the determination that the petitioner was not entitled to a rent subsidy. Preventive services in the form of rent subsidies are available only where the child is in foster care and the primary factor preventing the discharge of the child is the lack of adequate housing (see, Social Services Law § 409-a [5] [c]; 18 NYCRR 423.4 [b] [1]; 430.9 [e] [2] [i] [a]). The evidence here showed that, at the time the petitioner applied for a rent subsidy, her child had already been discharged to her. In any event, it was the petitioner’s drug problem, not a lack of adequate housing, which was the primary factor which previously prevented the child’s discharge. We therefore confirm the determination. Thompson, J. P., Miller, Copertino and Pizzuto, JJ., concur.